Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), *816rendered February 1, 1988, convicting him of grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s argument on appeal, while the trial court’s charge contained certain language which was unbalanced and is not condoned by this court, the language in question did not deprive the defendant of a fair trial, particularly in light of the overwhelming evidence of his guilt (see, People v Pagan, 45 NY2d 725; People v Eley, 121 AD2d 462). Bracken, J. P., Sullivan, Balletta and Rosenblatt, JJ., concur.